Pfeifer, J.
Appellant raises fourteen propositions of law. We have reviewed each one and have determined that none justifies the reversal of appellant’s convictions for aggravated murder or of the sentence of death.
I
Evidentiary Issues
A
Insufficient Evidence
In propositions Nos. I and II, Awkal argues that the evidence proving his guilt is insufficient. Awkal argues that the busy location and the fact that the shooting took place in front of witnesses indicate that this was a “spur of the moment” shooting or impulse murder. This argument is without merit. The length of time pondering the crime does not determine whether an accused acted with prior calculation and design.
*330“ ‘[P]rior calculation and design’ requires ‘a scheme designed to implement the calculated decision to kill.’ In addition, ‘[njeither the degree of care nor the length of time the offender takes to ponder the crime beforehand are critical factors in themselves,’ but ‘momentary deliberation’ is insufficient.” State v. D'Ambrosio (1993), 67 Ohio St.3d 185, 196, 616 N.E.2d 909, 918, quoting State v. Cotton (1978), 56 Ohio St.2d 8, 11, 10 O.O.3d 4, 6, 381 N.E.2d 190, 193; Legislative Service Commission Comment to R.C. 2903.01.
The record reflects that Awkal harbored anger against his wife and her family. Awkal felt that Mahmoud interfered with his family and harassed Awkal. Prior to the shooting, Awkal threatened to kill his wife and her family, and bought a gun. On the day of the shooting, Awkal changed his address at the post office and issued a check to his brother for almost the entire balance of the family checking accounts. Before going to the courthouse, Awkal stocked his car with baby care items, including food and clothing. He then confronted Latife, Mahmoud, and the baby in the hall outside Room 52. Awkal then followed Latife and Mahmoud into Room 52, where the shooting occurred. He shot each victim at least three times. The sequencing of the shots also implies that he intended to kill both victims. Awkal also had a spare magazine containing thirteen live rounds in his coat pocket on the day in question.
“ ‘The standard [for determining the sufficiency of the evidence] * * * is whether, after viewing the evidence in a light most favorable to the prosecution, a reasonable jury could have found the essential elements of the crime beyond a reasonable doubt.’ ” State v. Davis (1988), 38 Ohio St.3d 361, 365, 528 N.E.2d 925, 930, citing Jackson v. Virginia (1979), 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560. Accord State v. Jenks (1991), 61 Ohio St.3d 259, 574 N.E.2d 492, paragraph two of the syllabus.
When the evidence is viewed in a manner most favorable to the prosecution, a reasonable fact finder could find that Awkal acted with prior calculation and design in killing Latife and Mahmoud. These propositions are without merit.
B
State of Mind/Hearsay Evidence
In proposition No. IV, Awkal argues that the trial court erred in permitting the prosecution to elicit hearsay testimony from Latife’s divorce attorney regarding statements allegedly made to Latife by Awkal. The prosecution called Latife’s divorce attorney to testify regarding telephone threats made to Latife by Awkal on November 8, 1991. Counsel testified to what Latife told her, and that counsel then sent Awkal’s divorce attorney a letter concerning the alleged threats. Awkal argues this was hearsay within hearsay, and was inadmissible under Evid.R. 805.
*331The trial court admitted the evidence under Evid.R. 803(3), as a statement of “then existing state of mind, emotion, sensation, or physical condition.” In State v. Apanovitch (1987), 33 Ohio St.3d 19, 514 N.E.2d 394, this court discussed the admissibility of evidence reflecting a victim’s fearful state of mind. However, the court limited this type of testimony to that reflecting the state of mind of the victim, but not the reasons underlying that state of mind. Id. at 21-22, 514 N.E.2d at 398. Further, the testimony must point forward in time rather than to the past. Id. at 21-22, 514 N.E.2d at 398. Portions of the testimony in question here exceed the scope of the rule discussed in Apanovitch.
Latife’s divorce attorney arguably testified to Latife’s mental state on November 8, 1991. Yet, she did not testify that Latife was upset or in fear for her life. However, she did testify that Awkal threatened to kill Latife and her family. Admitting this testimony was error under Apanovitch. Id. However, Latife’s brother, Omar Abdul-Aziz, also testified that he received a call from Awkal on November 9, 1991, threatening the family members if the divorce was not dismissed. This testimony was proper. Thus, divorce counsel’s testimony duplicated Omar’s testimony and admission of the divorce counsel’s testimony was harmless beyond a reasonable doubt. State v. Lundgren (1995), 73 Ohio St.3d 474, 485, 653 N.E.2d 304, 318.
Latife’s divorce counsel also drafted a letter to Awkal’s counsel concerning Awkal’s threats. This letter was admitted into evidence. The content of the letter is not limited to Latife’s state of mind. Instead, it focuses upon the alleged threats or “harassment” by Awkal. Thus, admission of the letter was also error, as its only purpose was to establish Awkal’s threats to Latife and her family. However, given the volume of evidence against Awkal, this error was harmless beyond a reasonable doubt. See id.
C
Psychological Expert
In proposition No. V, Awkal contends the court improperly excluded the testimony^ of Dr. Hewitt because he was not a licensed psychologist in Ohio. Awkal contends that Dr. Hewitt possessed the requisite knowledge, skill, and experience in his field to give an expert opinion, under Evid.R. 702, on the issue of prior calculation and design. This proposition is without merit.
Determinations of expert witness qualifications to testify are within the discretion of the trial court. State v. Bidinost (1994), 71 Ohio St.3d 449, 453, 644 N.E.2d 318, 322. Thus, all questions concerning the admission or exclusion of this type of evidence are considered on an abuse of discretion basis. Id.
*332Appellant argues that the licensure question goes to the weight, not the admissibility, of the evidence. Appellant is correct. Where expert testimony has been admitted, the licensure issue goes to the weight of the evidence. Id. at 454, 644 N.E.2d at 323. However, where, as here, the evidence has been excluded, the issue is whether the court abused its discretion in doing so. Id. See State v. Grant (1993), 67 Ohio St.3d 465, 475, 620 N.E.2d 50, 64; Alexander v. Mt. Carmel Med. Ctr. (1978), 56 Ohio St.2d 155, 157, 10 O.O.3d 332, 333, 383 N.E.2d 564, 565; State v. Maupin (1975), 42 Ohio St.2d 473, 479, 71 O.O.2d 485, 488, 330 N.E.2d 708, 713.
Dr. Hewitt had experience that may have been helpful to the jury. However, he was not individually licensed as a psychologist in Ohio. Nor was he qualified as a forensic psychologist. As a non-physician, Dr. Hewitt was not competent to give an opinion on the sanity issue. Under those circumstances, the court determined that it would not let him testify and give an expert opinion on the issue of prior calculation and design. The trial court had the discretion to exclude the testimony. Doing so was not an abuse of discretion. Even if it were, identical testimony was presented by defense expert Dr. McGee. Thus, Dr. Hewitt’s testimony duplicated portions of Dr. McGee’s testimony and excluding this testimony did not prejudice appellant.
D
Malingering
In proposition No. VII, Awkal argues that the trial court committed plain error when it permitted Dr. Dutton to testify that Awkal was malingering. Appellant contends that this testimony was nothing more than an opinion that Awkal was lying about his hallucinations and was intended to be evidence of Awkal’s allegedly poor character. This proposition is without merit.
Appellant presented an insanity defense, and supported that defense with evidence of the hallucinations. Thus, he placed his psychological status and competency at issue. Therefore, the prosecution was entitled to attack the existence of the hallucinations when rebutting the evidence of his insanity defense. See R.C. 2945.10(D); State v. Cooper (1977), 52 Ohio St.2d 163, 173-174, 6 O.O.3d 377, 382-383, 370 N.E.2d 725, 732-733. This proposition is without merit.
E
Photographs
In proposition No. VTII, Awkal contends that the autopsy photographs of the victims were improperly admitted during both the guilt phase and the penalty *333phase of his trial and that this admission requires reversal in this case. This proposition is without merit.
The prosecution introduced twelve autopsy photographs of the two victims (six per victim). Appellant objected only to State Ex. 7, a photograph of Mahmoud with his eyes partially open. Thus, with the exception of State Ex. 7, the other photographs are reviewed on the basis of plain error.
Under Evid.R. 403 and 611(A), the admission of photographic evidence is left to the discretion of the trial court. State v. Maurer (1984), 15 Ohio St.3d 239, 264, 15 OBR 379, 401, 473 N.E.2d 768, 791; State v. Morales (1987), 32 Ohio St.3d 252, 257, 513 N.E.2d 267, 273. Relevant, non-repetitive photographs, even if gruesome, are admissible if the probative value of each photograph exceeds the prejudicial impact to the accused. Maurer, supra, paragraph seven of the syllabus; Morales, supra, 32 Ohio St.3d at 257, 513 N.E.2d at 273. The photograph in question shows Mahmoud’s wounds and is not overly prejudicial.
As to the remaining photographs, sheer numbers alone do not establish prejudice or show that the photographs are cumulative or repetitious. State v. DePew (1988), 38 Ohio St.3d 275, 281, 528 N.E.2d 542, 550; State v. Allen (1995), 73 Ohio St.3d 626, 636, 653 N.E.2d 675, 686. See State v. Lundgren, 73 Ohio St.3d at 486, 653 N.E.2d at 318. Moreover, photographs may be admitted during the penalty phase of the trial. See State v. DePew, 38 Ohio St.3d at 282-283, 528 N.E.2d at 551-552.
Awkal suffered no prejudice from the admission of these pictures. The victims died from multiple gunshot wounds. The autopsy photographs were introduced to illustrate the coroner’s testimony and provide differing perspectives of the victims and their numerous wounds. Thus, several photographs of each victim were necessary in order to show all of the entry and exit wounds. The photographs in this case are neither repetitive nor cumulative in number, and are non-prejudicial. Although it is possible to argue, that fewer photographs could have been used, the trial court did not err in admitting these particular pictures.
II
Jury Instructions
Appellant argues, in proposition Nos. IX and X, that the trial court erred when it instructed the jury during the guilt phase. In proposition No. IX, Awkal contends that the trial court committed plain error when it failed to instruct the jury that it need not unanimously find that Awkal was not guilty of aggravated murder before it considered the lesser offense of murder.
Awkal did not object to the proposed instructions at trial and has waived this asserted error unless he would have been acquitted but for the error. State v. *334Waddy (1992), 63 Ohio St.3d 424, 437, 588 N.E.2d 819, 830. The court instructed on the applicable lesser included offenses, but failed to give any instruction regarding when the jury should proceed from deliberating on the primary charge to deliberating on the lesser included offense.
Failing to instruct on this issue was error. The only instruction potentially applicable to this issue was when the court stated that the jury had not “reached a verdict” until all of the members of the jury agreed on the verdict. This instruction implies that jury unanimity is required on a not guilty verdict on the primary offense before the jury could move on to consider the lesser included offense. Thus, the trial court may have improperly required a unanimous not guilty verdict before considering the lesser included offenses. However, given the evidence of appellant’s guilt below, this error did not rise to the level of plain error.
In proposition No. X, Awkal attacks the trial court’s jury instruction on “reasonable doubt.” The trial court used the statutory definition of “reasonable doubt” set forth in R.C. 2901.05(D). We have upheld use of that statutory language. See State v. Jenkins (1984), 15 Ohio St.3d 164, 15 OBR 311, 473 N.E.2d 264, paragraph eight of the syllabus; State v. Frazier (1995), 73 Ohio St.3d 323, 330, 652 N.E.2d 1000, 1008. This proposition is without merit.
In proposition Nos. XII and XIII, Awkal contends the trial court improperly instructed the jury during the penalty phase. In proposition No. XII, Awkal argues that the court should have instructed the jury before the penalty phase began regarding what its function was during that phase of the trial and what the mitigating factors are, so that the jury would be informed what to expect when listening to the evidence, and that failing to instruct the jury permitted it to consider non-statutory aggravating circumstances. This argument is without merit.
The trial court instructed the jury at the close of the evidence in the penalty phase. These instructions delineated the mitigating factors, the aggravating circumstances, and what the jury’s function was. The court also instructed the jury that it was not limited to the statutory mitigating factors when weighing the mitigating factors against the aggravating circumstances. The record does not reflect that the jury was permitted to use non-statutory aggravating circumstances in its weighing process. This proposition is without merit.
In proposition No. XIII, Awkal argues that the trial court committed plain error when it instructed the jury that it could consider Awkal’s psychological evidence mitigating only if Awkal established that he lacked substantial capacity to appreciate the criminality of his conduct or to conform his conduct to the requirements of law. This proposition has merit.
*335Although the court instructed the jury that it was not limited to the statutory mitigating factors when weighing the mitigating factors against the aggravating circumstances, the court did not instruct the jury that it could use the psychological evidence for any purpose other than establishing the statutory mitigating factor in R.C. 2929.04(B)(3). Thus, the court failed to instruct the jury that even if the jury determined that this mitigating factor was not established, it could view appellant’s psychological evidence as mitigating under R.C. 2929.04(B)(7). This was error. See State v. Seiber (1990), 56 Ohio St.3d 4, 9, 564 N.E.2d 408, 416. However, this error can be cured by our independent assessment. See State v. Lott (1990), 51 Ohio St.3d 160, 170, 555 N.E.2d 293, 304; State v. Landrum (1990), 53 Ohio St.3d 107, 110, 559 N.E.2d 710, 716.
Ill
Prosecutorial Misconduct
In proposition of law No. VI, Awkal argues that the trial court committed plain error when it permitted the prosecutor to cross-examine Dr. McGee on the issue of Awkal’s sanity at the time of the trial. Awkal also contends that the prosecutor’s argument that Awkal would “walk out that door” if the jury found him not guilty by reason of insanity was error.
Awkal objected to neither of these alleged errors at trial. Therefore, he has, with the exception of plain error, waived the issues. Waddy, supra, 63 Ohio St.3d at 437, 588 N.E.2d at 830.
The admission of the evidence gained from the prosecution’s cross-examination of Dr. McGee was not error. However, even if it were error, given the evidence against him, the error was harmless. Lundgren, supra, 73 Ohio St.3d at 485, 653 N.E.2d at 317.
It was error for the prosecutor to argue that Awkal would “walk out that door” if the jury found him not guilty by reason of insanity. First, this statement was an incorrect statement of the law. If Awkal were found not guilty by reason of insanity, he would have been confined to a psychiatric facility until his sanity was restored. This statement plainly sought to inflame the passions of the jury. However, the prosecutor’s arguments, as a whole, although impassioned, did not deprive Awkal of a fair trial and did not constitute plain error. Maurer, supra, 15 Ohio St.3d at 266, 15 OBR at 402, 473 N.E.2d at 793. Accordingly, this proposition is without merit.
rv
Lack of Remorse
In proposition No. XI, Awkal contends the trial court committed plain error when it permitted the prosecutor to argue that Awkal demonstrated no remorse *336for his actions. Awkal contends that these statements might have been based on Awkal’s failure to show emotion during the trial, and that they impugned his right not to testify against himself. This proposition is without merit.
The prosecutor’s first comment does not discuss Awkal’s lack of remorse: “And then you’ll find a common theme, ladies and gentlemen, of placing blame, placing the blame for his predicament on his wife, Latife, and his brother-in-law Mahmoud. Blame them, blame his family, blame religion. The guy goes up there and he gives an unsworn statement, at any point does he accept responsibility for what he did? It’s not my fault, blame them.”
However, the prosecutor’s later comments do address the remorse issue:
“[D]id he ever accept responsibility for what he did? Did he ever even remotely at the time of the murder even indicate that he was sorry? Is that asking too much? The man’s still angry.” (Emphasis added.)
However, these comments were not error. The prosecutor was addressing Awkal’s statements at the time of the event, not his decision not to testify at trial. The prosecutor was entitled to rebut the evidence of remorse presented by Awkal. Further, appellant’s counsel did not object to this argument at trial. A prosecutor’s actions at trial do not create ground for error unless they deprive a defendant of a fair trial. Maurer, supra, 15 Ohio St.3d at 266, 15 OBR at 402, 473 N.E.2d at 793. Awkal was not deprived of a fair trial by this statement. This proposition is without merit.
V
Ineffective Assistance of Counsel
Awkal contends, in his proposition of law No. Ill, that his trial counsel was ineffective because it presented an insanity defense with three incompetent “expert witnesses.” Awkal’s argument is without merit.
To demonstrate that counsel was ineffective, Awkal must prove that counsel’s performance was deficient and that this prejudiced him. Strickland v. Washington (1984), 466 U.S. 668, 687, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674, 693; State v. Bradley (1989), 42 Ohio St.3d 136, 538 N.E.2d 373, paragraph two of the syllabus.
Awkal was not deprived of a fair trial by his trial counsel. Given the evidence supporting his conviction, he was not prejudiced by what occurred at trial.
Counsel called Dr. Hewitt as an expert witness to testify during the guilt phase on the issue of prior calculation and design. While attempting to qualify Dr. Hewitt to give an opinion on that issue, counsel established that Dr. Hewitt was not competent to engage in forensic psychology. During a discussion in chambers, the court learned that Dr. Hewitt was not a licensed psychologist in Ohio and struck Dr. Hewitt’s testimony. Trial counsel knew of Dr. Hewitt’s lack of *337qualifications before he called Dr. Hewitt to the stand. Counsel made a tactical decision to try to get Dr. Hewitt’s testimony into evidence. He failed. This was not a good tactical decision, but it does not rise to the level of ineffective assistance of counsel.
Counsel also called Dr. Rizk to testify during the guilt phase. Dr. Rizk is adequately qualified and has testified in numerous other similar circumstances. However, Dr. Rizk testified that Awkal was sane at the time of the murders. This testimony obviously damaged Awkal’s affirmative defense that he was not sane when he committed the murders. Yet, portions of Dr. Rizk’s testimony assisted the defense, including testimony about religion as a basis for Awkal’s marital problems, his medication levels, and his hallucinations.
Counsel concluded Awkal’s affirmative defense by calling Dr. McGee, a psychiatrist. Dr. McGee was not yet board certified in psychiatry, had no experience in forensic psychiatry, and had been practicing psychiatry for only one year. Dr. McGee testified that Awkal, as evidenced by his hallucinations involving his wife in his cell in Dayton, had broken with reality at the time of the murders. This break with reality impaired his ability to know right from wrong at the time of the murders. Although her opinion may have been diminished by her lack of certification and inexperience, Dr. McGee supported Awkal’s affirmative defense.
Thus, of the three doctors called to testify for the defense, the testimony of one was stricken from the record, one gave an opinion contradicting Awkal’s affirmative defense but also gave other evidence that assisted that defense, and one testified that Awkal was not mentally responsible for his acts. However, Drs. McGee and Hewitt were called to testify and did testify during the penalty phase of the trial, giving pro-defense opinions. Dr. Sarny also gave a pro-defense opinion in the penalty phase.
Awkal’s counsel obviously had some plan in mind. Dr. Hewitt conceivably could have been allowed to testify as an expert witness, and Dr. Rizk did make an earlier finding that Awkal was incompetent to stand trial. In hindsight it appears that Awkal may have been better served to call only Dr. McGee during the guilt phase, and call her and the other defense doctors during the penalty phase, if the trial would reach that stage. However, the end result of tactical trial decisions need not be positive in order for counsel to be considered “effective.” See State v. Lawson (1992), 64 Ohio St.3d 336, 341, 595 N.E.2d 902, 907. We do not believe the record establishes that Awkal’s attorneys were ineffective at trial.
VI
Eighth Amendment/Proportionality
In proposition No. XIV(A)-(M), Awkal challenges the constitutionality of Ohio’s death penalty statute. These claims were previously rejected in State v. Steffen *338(1987), 31 Ohio St.3d 111, 125, 31 OBR 273, 285-286, 509 N.E.2d 383, 396; State v. Beuke (1988), 38 Ohio St.3d 29, 38-39, 526 N.E.2d 274, 285; State v. Mills (1992), 62 Ohio St.3d 357, 371-372, 582 N.E.2d 972, 985-986. We will not revisit them in this case.
VII
Independent Sentence Assessment
After independent assessment, we find that the evidence proves the aggravating circumstances for which Awkal was convicted, namely multiple murder, beyond a reasonable doubt. The record also establishes that the aggravating circumstances outweigh the combined mitigating factors beyond a reasonable doubt.
The nature and circumstances surrounding the offense are not mitigating. Awkal acted in a cold, calculating fashion. He threatened Latife and her family before the murder. He then prepared himself, his car, and his personal effects for the events that would follow. After this preparation, Awkal went to the basement of the courthouse and calmly, repeatedly shot and killed his wife and her brother at close range. Then, in an attempt to escape these killings, he pointed his loaded gun at his daughter’s head and threatened to kill her.
Awkal’s character, history and background are mitigating. Awkal’s childhood was poor. He grew up in Beirut, Lebanon, and was forced to quit school in the fourth grade to help his father’s business. His father was physically abusive, on one occasion beating Awkal to the point of unconsciousness. Although poorly educated, Awkal learned to speak English when he arrived in this country. Further, he was gainfully employed, holding two jobs, as a gas station attendant and automobile plant employee. He also tried to raise a family.
Awkal’s claim of remorse is relevant. Awkal’s expert witnesses testified that the victims “induced” and “facilitated” the offense within the meaning of R.C. 2929.04(B)(1). Awkal gave an unsworn statement, in which he discussed his religious differences with Latife and her brother as the source of his marital problems. He also accused Mahmoud and his brothers of threatening him and interfering with his family. Further, Awkal’s experts offered supporting testimony that he acted “under duress, coercion, or strong provocation.” R.C. 2929.04(B)(2).
Awkal presented evidence under R.C. 2929.04(B)(3) that he suffers from major depression, a mood disorder. Awkal’s psychological experts believed that he suffered from this disorder for some time before the murders. These experts testified that he did not know right from wrong or understand the criminality of his actions at the time of the murders. Thus, Awkal presented evidence that he *339lacked substantial capacity to appreciate the criminality of his acts or to conform his conduct to the requirements of the law. R.C. 2929.04(B)(3).
However, the prosecution rebutted this psychological evidence with the testimony of Dr. Dutton. Dr. Dutton testified that Awkal was malingering and that he acted out of anger and knew the criminality of his actions. We concur. By his actions and preparations that day, Awkal demonstrated that he knew what he was doing and that what he was doing was wrong. This is evidenced by his preshooting preparations, including changing his address at the post office and preparing his car with the baby’s medical records, baby food, and child care products, and his post-shooting actions, including trying to escape by using the baby as a shield and threatening to kill her. Although we find that appellant did not establish that he lacked the capacity to appreciate the criminality of his actions or to conform his conduct to the requirements of the law, his history of mental problems and his current mental condition are entitled to some weight as mitigation under R.C. 2929.04(B)(7).
Awkal’s age, thirty-two at the time of the offenses, does not mitigate this crime. R.C. 2929.04(B)(4). Awkal has no prior criminal history. Thus, R.C. 2929.04(B)(5) is relevant in mitigation. Awkal was the principal actor. Hence, R.C. 2929.04(B)(6) is inapplicable.
The aggravating circumstances outweigh the mitigating circumstances in this case. The evidence shows that these murders were not the insane acts of a madman, but were the methodical acts of an angry and vengeful man. Awkal bought a gun and then threatened his wife and her family before the murders. He changed his address, obtained a place to live in Michigan, wrote a check to his brother for nearly the entire contents of the family’s bank accounts, and obtained his baby’s medical records as preparation for the events that would follow. After this preparation, Awkal loaded his gun and, with an extra magazine, went into a public courthouse and calmly, repeatedly shot and killed his wife and her brother at close range in front of several witnesses. Then, in an attempt to escape, he pointed his loaded gun at his daughter’s head and threatened to kill her and himself.
Awkal prepared himself for murder and a getaway. He appreciated that his actions were wrong and attempted to use his daughter as a human shield when his plans went awry. Thus, the specified aggravating circumstances outweigh the collective mitigation evidence beyond a reasonable doubt. Therefore, the death penalty is appropriate.
The death penalty in this case is not excessive when compared with the penalty imposed in other multiple-murder cases involving a mental disease issue. See *340State v. Seiber, 56 Ohio St.3d 4, 564 N.E.2d 408; State v. Garner (1995), 74 Ohio St.3d 49, 656 N.E.2d 623.
Accordingly, we affirm appellant’s convictions and his sentence of death.

Judgment affirmed.

Moyer, C.J., Douglas, Lazarus, Resnick, F.E. Sweeney and Cook, JJ., concur.
Cynthia Cecil Lazarus, J., of the Tenth Appellate District, sitting for Wright, J.